DELAWARE GROUP® ADVISER FUNDS Delaware Diversified Income Fund (the “Fund”) Supplement to the Fund’s Statement of Additional Information dated February 26, 2016, as amended and restated on May 2, 2016 The following information replaces the section of the Fund's Statement of Additional Information entitled "Portfolio Managers — Delaware Management Company — Other Accounts Managed”: The following chart lists certain information about types of other accounts for which each portfolio manager is primarily responsible as of Oct. 31, 2015 unless otherwise noted. Any accounts managed in a personal capacity appear under "Other Accounts" along with the other accounts managed on a professional basis. The personal account information is current as of June 30, 2015. No. of Accounts Total Assets Managed No. of Accounts with Performance Based-Fees Total Assets in Accounts with Performance- Based Fees Roger A. Early Registered Investment Companies 14 $23.6 billion 0 $0 Other Pooled Investment Vehicles 4 $681.6 million 0 $0 Other Accounts 51 $6.3 billion 0 $0 Paul Grillo Registered Investment Companies 15 $22.0 billion 0 $0 Other Pooled Investment Vehicles 8 $1.0 billion 0 $0 Other Accounts 19 $908.3 million 0 $0 Wen-Dar Chen Registered Investment Companies 3 $9.7 billion 0 $0 Other Pooled Investment Vehicles 1 $275.8 million 0 $0 Other Accounts 11 $199.7 million 0 $0 J. David Hillmeyer Registered Investment Companies 9 $13.2 billion 0 $0 Other Pooled Investment Vehicles 3 $327.5 million 0 $0 Other Accounts 21 $2.7 billion 1 $619.7 million Christopher M. Testa Registered Investment Companies 17 $23.8 billion 0 $0 Other Pooled Investment Vehicles 9 $921.4 million 0 $0 Other Accounts 18 $2.1 billion 1 $619.7 million Damon J. Andres Registered Investment Companies 8 $23.8 billion 0 $0 Other Pooled Investment Vehicles 1 $2.2 billion 0 $0 Other Accounts 8 $60.1 million 0 $0 Scott P. Hastings* Registered Investment Companies 0 $0 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 2 $68.4 million 0 $0 Babak Zenouzi Registered Investment Companies 14 $3.3 billion 0 $0 Other Pooled Investment Vehicles 2 $77.2 million 0 $0 Other Accounts 8 $597.6 million 1 $17.1 million Brian McDonnell Registered Investment Companies 5 $12.3 billion 0 $0 Other Pooled Investment Vehicles 8 $1.0 billion 0 $0 Other Accounts 63 $4.7 billion 0 $0 Adam Brown Registered Investment Companies 8 $3.0 billion 0 $0 Other Pooled Investment Vehicles 5 $1.0 billion 2 $519.5 million Other Accounts 13 $744.3 million 0 $0 John P. McCarthy** Registered Investment Companies 10 $3.9 billion 0 $0 Other Pooled Investment Vehicles 0 $0 0 $0 Other Accounts 0 $0 0 $0 * Scott P. Hastings became portfolio manager of Delaware Global Real Estate Opportunities Fund in July 2016.Information for Mr. Hastings is as of May 31, 2016 **John P. McCarthy became portfolio manager of Delaware Diversified Income Fund in July 2016.Information for Mr. McCarthy is as of June 30, 2016. Please keep this Supplement for future reference. This Supplement is dated August 1, 2016.
